COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis



SAMUEL BUNYAN DAVIS, JR.
                                             MEMORANDUM OPINION *
v.   Record No. 0271-00-1                        PER CURIAM
                                              SEPTEMBER 5, 2000
LOUISE BARCLAY DAVIS,
 NOW THE ESTATE OF GLADYS LOUISE BARCLAY,
 SUCCESSOR IN INTEREST


           FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                    James C. Godwin, Judge Designate

             (Samuel Bunyan Davis, Jr., pro se, on
             briefs).

             (Kenneth B. Murov; Matthew W. Smith; Jones,
             Blechman, Woltz & Kelly, P.C., on brief), for
             appellee.


     Samuel Bunyan Davis, Jr., appeals the decision of the circuit

court distributing to the Estate of Gladys Louise Barclay certain

funds previously classified as a marital asset in the divorce

proceeding.    Davis contends that the trial court erred by

reopening this case more than twenty-one days after entry of the

final decree to take additional evidence and by taking additional

evidence in the absence of fraud at a hearing purportedly held in

September 1998.    Davis also questions whether this Court may

review this case, which he petitioned the United States Supreme


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Court to review.    Finally, Davis seeks a remand for a hearing into

his allegations of fraud by counsel.    Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

                              Background

     The evidence relating to equitable distribution was initially

heard by a commissioner in chancery in this divorce proceeding

between Davis and his now deceased former wife, Gladys Louise

Barclay Davis.    In his report, the commissioner found the

following:

             Virginia Real Estate Trust. This is a joint
             marital asset. It is recommended that
             [Davis] be ordered to file an accounting of
             the monies received by the Virginia Real
             Estate Trust from date of separation until
             the present. As to any equitable
             distribution, there is no present valuation
             available, and accordingly, it is
             recommended that the Court make no
             disposition of same between the parties
             until receipt of an accounting.

The trial court overruled Davis' objections to the commissioner's

report and "approved, ratified and confirmed in all respects" the

report in its final decree of divorce entered April 10, 1997.

Davis appealed the final decree.    See Davis v. Davis, No.

1125-97-1 (Va. Ct. App. Nov. 18, 1997).    A panel of this Court

found no merit in Davis' challenges to the sufficiency of the

service of process upon him or the trial court's equitable

distribution award.    This Court awarded attorney's fees to Davis'

                                - 2 -
former wife and remanded the case for a determination of a

reasonable fee.

     After the death of Davis' former wife, the matter was

reinstated before the trial court by the estate in October 1998.

Davis was personally served with notice of the hearing held

October 5, 1998, but did not appear.     By order entered November 9,

1998, the trial court ordered Davis to pay $670 in attorney's fees

pursuant to the previous order of this Court and granted other

relief.   The trial court noted in its November 9, 1998 order that

"[t]his cause shall remain on the docket for such action as this

cause may require."

     At a hearing on December 3, 1999, which Davis attended, the

estate presented evidence that the value of Davis' claim to the

Virginia Real Estate Trust was $96,959.17.      The estate argued that

the trial court had continuing authority to distribute the fund,

which was previously found to be a marital asset.     The trial court

agreed and, by order entered January 6, 2000, divided the asset

equally between the parties, with attorney's fees and costs

payable from the estate's portion.      Davis appeals from that order.

                        Reopening Final Order

     Davis contends, for various reasons, that the trial court

erred when it allowed the estate to reopen the case and move for

the distribution of the assets held under the name of the Virginia

Real Estate Trust.    The record contains no indication that Davis

preserved any objection to the order from which he appeals.     He

                                - 3 -
did not list any objections on the January 6, 2000 order, file a

separate document with the court, or present any motion for

reconsideration.    In the absence of any indication that Davis

noted his objections, we hold that he failed to preserve this

issue for appeal.   See Rule 5A:18; Konefal v. Konefal, 18 Va. App.
612, 615, 446 S.E.2d 153, 154-55 (1994); see generally Lee v. Lee,

12 Va. App. 512, 404 S.E.2d 736 (1991) (en banc).

                             1998 Proceeding

     Davis also appeals an order entered by the trial court on

November 9, 1998, following the October 5, 1998 evidentiary

hearing.   Davis failed to preserve any objections to this order

before the trial court, and, therefore, we do not consider this

issue.   See Rule 5A:18.

                           Supreme Court Review

     Davis contends that the United States Supreme Court "has

acknowledged receipt" of his petition seeking its review.    We

note, however, that issues of the trial court's underlying

jurisdiction were raised and resolved in the prior appeal.    We

find no merit in Davis' current challenges to the jurisdiction of

the trial court or the appellate jurisdiction of this Court.      See

generally Code § 17.1-405.

                            Request for Remand

     Davis asks this Court to remand this matter so that the trial

court may hear his allegations of fraud by the estate's counsel.

Davis did not seek this remedy before the trial court during the

                                  - 4 -
most recent hearing.   Moreover, when he raised similar issues at

the time of his earlier appeal, this Court found them to be

without merit.   Therefore, we find neither procedural nor

substantive basis to grant this requested relief.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                             Affirmed.




                               - 5 -